TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00825-CV


Benjamin "Clint" Wheeler, II, Appellant

v.

Walter "Benny" McArthur, Appellee




FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
NO. 258750, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties have filed a joint motion to dismiss, informing this Court that they have
resolved their differences and wish to dismiss the appeal.  The appeal is dismissed on the joint
motion.  See Tex. R. App. P. 42.1(a).


 
						Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed on Joint Motion
Filed:   February 1, 2005